DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s amendment filed November 23, 2021. Claims 1, 4, 5, 8, 9, 12, 13, and 16-20 are now pending in the present application. This Action is made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 23, 2021 has been considered by the Examiner and made of record in the application file.

		
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-9, 11-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alanara et al. (US 2010/0279715, hereinafter Alanara).
Regarding claim 1, Alanara teaches a wireless communication method, comprising: 
receiving, by a second communication node, a paging occasion offset transmitted by a first communication node (UE 10 receives paging occasion parameters including the DRX offset parameter, the PI subframe count parameter and the PI subframe count parameter… ” – par [0099], FIG. 7) the paging occasion offset is configured to adjust a first time domain position of a paging occasion to a second time domain position of the paging occasion within a discontinuous reception (DRX) cycle, the DRX cycle having a set length (“The offset shifts all paging occasions by the amount of the offset number. For example, if DRX_offset_parameter=2 and the regular (equation [2]/[2']) paging occasion would be in SFN=0, the DRX_offset_parameter=2 shifts the paging occasion to SFN=2”. PRX is associated with IDLE_MODE_DRX_PERIOD – FIG. 4, par [0093]. Frame indicated by SFN reads on claimed “paging occasion”), the paging occasion including a group of paging resources (Certain optional features enable the paging instances to be positioned at essentially any location within the frame/subframe structure – par [0061]. Frame/subframe includes time resources – FIG. 3),
calculating, by the second communication node, the second time domain position of the paging occasion according to the paging occasion offset, the first time domain position and the set length of the DRX cycle (“The offset shifts all paging occasions by the amount of the offset number. For example, if DRX_offset_parameter=2 and the regular (equation [2]/[2']) paging occasion would be in SFN=0, the DRX_offset_parameter=2 shifts the paging occasion to SFN=2” – FIG. 4, par [0093]); and 
receiving, by the second communication node, paging downlink control information transmitted by the first communication node within the paging occasion offset (At 714 the UE 10 monitors the DL-SCH(e.g., the PDCCH) during those paging occasions – par [0099], FIG. 7). 
	Regarding claim 4, Alanara teaches claim 1 and further teaches wherein calculating the second time domain position of a paging occasion further comprises: calculating, by the second communication node, a starting radio frame number corresponding to the paging occasion according to the paging occasion offset (if DRX_offset_parameter=2 and the regular (equation [2]/[2']) paging 
Regarding claim 5, Alanara teaches a wireless communication apparatus (FIG. 2, UE 10), comprising: a calculation device configured to calculate a second time domain position of a paging occasion, the paging occasion according to a paging occasion offset, a first time domain position, and a set length of a discontinuous reception (DRX) cycle, the paging occasion offset is configured to adjust the first time domain position to the second time domain position of the paging occasion within the DRX cycle, the DRX, cycle having the set length (PO 404 is adjusted from PO 402 by DRX_OFFSET_PARMETER. “The offset shifts all paging occasions by the amount of the offset number. For example, if DRX_offset_parameter=2 and the regular (equation [2]/[2']) paging occasion would be in SFN=0, the DRX_offset_parameter=2 shifts the paging occasion to SFN=2”. PRX is associated with IDLE_MODE_DRX_PERIOD – FIG. 4, par [0093]); and 
a receiving device configured to receive the paging occasion offset transmitted by a communication node (UE 10 receives paging occasion parameters including the DRX offset parameter, the PI subframe count parameter and the PI subframe count parameter… ” – par [0099], FIG. 7), and receive paging downlink control information transmitted by a communication node within the paging occasion (At 714 the UE 10 monitors the DL-SCH(e.g., the PDCCH) during those paging occasions – par [0099], FIG. 7). 
Regarding claim 8, Alanara teaches claim 5 and further teaches wherein the calculating device is further configured to: calculate a starting radio frame number corresponding to the paging occasion according to the paging occasion offset (if DRX_offset_parameter=2 and the regular (equation [2]/[2']) paging occasion would be in SFN=0, the DRX_offset_parameter=2 shifts the paging occasion to SFN=2 – par [0093]). 
Regarding claim 9, Alanara teaches a wireless communication method, comprising: 
calculating, by a first communication node (FIG. 2, eNB 12), a second time domain position of a paging occasion according to a paging occasion offset a first time domain position, and a set length of a discontinuous reception (DRX) cycle, the paging occasion offset is configured to adjust the first time domain position to the second time domain position of the paging occasion within the DRX cycle, the DRX, cycle having the set length (PO 404 is adjusted from PO 402 by DRX_OFFSET_PARMETER. “The offset shifts all paging occasions by the amount of the offset number. For example, if DRX_offset_parameter=2 and the regular (equation [2]/[2']) paging occasion would be in SFN=0, the DRX_offset_parameter=2 shifts the paging occasion to SFN=2”. PRX is associated with IDLE_MODE_DRX_PERIOD – FIG. 4, par [0093]); and 
transmitting, by the first communication node to a second communication node, paging downlink control information within the paging occasion (At 816 the eNB 12 then sends the page to the UE 10 on the PCH – par [0100], FIG. 8). 
Regarding claim 12, Alanara teaches claim 9 and further teaches wherein calculating a second time domain position of a paging occasion further comprises: calculating, by the second communication node, a starting radio frame number corresponding to the paging occasion according to the paging occasion offset (if DRX_offset_parameter=2 and the regular (equation [2]/[2']) paging occasion would be in SFN=0, the DRX_offset_parameter=2 shifts the paging occasion to SFN=2 – par [0093]). 
Regarding claim 13, Alanara teaches a wireless communication apparatus (FIG. 2, eNB 12), comprising: 
a calculation device configured to calculate a second time domain position of a paging occasion according to a paging occasion offset, a first time domain position, and a set length of a discontinuous reception (DRX) cycle, the paging occasion offset is configured to adjust the first time domain position to the second time domain position of the paging occasion within the DRX cycle, the DRX, cycle having the set length (PO 404 is adjusted from PO 402 by DRX_OFFSET_PARMETER. “The offset shifts all paging occasions by the amount of the offset number. For example, if DRX_offset_parameter=2 and the regular (equation [2]/[2']) paging occasion would be in SFN=0, the DRX_offset_parameter=2 shifts the paging occasion to SFN=2”. PRX is associated with IDLE_MODE_DRX_PERIOD – FIG. 4, par [0093]); and 
a transmitting device configured to transmit, to a communication node, paging downlink control information within the paging occasion (At 816 the eNB 12 then sends the page to the UE 10 on the PCH – par [0100], FIG. 8). 
Regarding claim 16, Alanara teaches claim 13 and further teaches wherein the calculation device is further configured to: calculate a starting radio frame number corresponding to the paging occasion according to the paging occasion offset (if DRX_offset_parameter=2 and the regular (equation [2]/[2']) paging occasion would be in SFN=0, the DRX_offset_parameter=2 shifts the paging occasion to SFN=2 – par [0093]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alanara in view of Park et al. (US 2011/0134893, hereinafter Park.)
Regarding claim 17, Alanara teaches claim 1 and further teaches wherein calculating the second time domain position of the paging occasion further comprises calculating the second time domain position of the paging occasion according to a device identifier of the second communication node (equation [3] – par [0093] shows relationship between SFN – DRX_offset_parameter and IMSI) {and a number of paging information transmissions}.
Alanara’s equation [3] indicates Paging_Group_Count parameter which represents the number of paging groups, but does not discloses number of paging information transmissions.
However, Park teaches a base station belongs to five paging groups… the base station is able to broadcast a paging message on each paging group (e.g., primary paging group and secondary paging groups) by a super frame unit within a paging cycle to mobile stations existing in each of the paging groups (FIG. 5, par [0100]). In other words, the base station broadcasts 5 paging messages to PG1-PG5.  number of paging information transmissions.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate teaching of Park in Alanara to ensure all UEs receive paging messages while reducing signaling.
Regarding claim 18, Alanara teaches claim 5 and further teaches wherein calculating device is further configured to calculate the second time domain position of the paging occasion according to a device identifier (equation [3] – par [0093] shows relationship between SFN – DRX_offset_parameter and IMSI) {and a number of paging information transmissions}.
Alanara’s equation [3] indicates Paging_Group_Count parameter which represents the number of paging groups, but does not discloses number of paging information transmissions.
However, Park teaches a base station belongs to five paging groups… the base station is able to broadcast a paging message on each paging group (e.g., primary paging group and secondary paging groups) by a super frame unit within a paging cycle to mobile stations existing in each of the paging groups (FIG. 5, par [0100]). In other words, the base station broadcasts 5 paging messages to PG1-PG5. Therefore, the combination teaches number of paging groups corresponds to the number of paging information transmissions.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate teaching of Park in Alanara to ensure all UEs receive paging messages while reducing signaling.
Regarding claim 19, Alanara teaches claim 9 and further teaches wherein calculating the second time domain position of the paging occasion further comprises calculating the second time domain position of the paging occasion according to a device identifier of the second communication node (equation [3] – par [0093] shows relationship between SFN – DRX_offset_parameter and IMSI) {and a number of paging information transmissions}.
Alanara’s equation [3] indicates Paging_Group_Count parameter which represents the number of paging groups, but does not discloses number of paging information transmissions.
However, Park teaches a base station belongs to five paging groups… the base station is able to broadcast a paging message on each paging group (e.g., primary paging group and secondary paging groups) by a super frame unit within a paging cycle to mobile stations existing in each of the paging groups (FIG. 5, par [0100]). In other words, the base station broadcasts 5 paging messages to PG1-PG5. Therefore, the combination teaches number of paging groups corresponds to the number of paging information transmissions.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate teaching of Park in Alanara to ensure all UEs receive paging messages while reducing signaling.
Regarding claim 20, Alanara teaches claim 13 and further teaches wherein calculating device is further configured to calculate the second time domain position of the paging occasion according to a device identifier (equation [3] – par [0093] shows relationship between SFN – DRX_offset_parameter and IMSI) {and a number of paging information transmissions}.
Alanara’s equation [3] indicates Paging_Group_Count parameter which represents the number of paging groups, but does not discloses number of paging information transmissions.
However, Park teaches a base station belongs to five paging groups… the base station is able to broadcast a paging message on each paging group (e.g., primary paging group and secondary paging groups) by a super frame unit within a paging cycle to mobile stations existing in each of the paging groups (FIG. 5, par [0100]). In other words, the base station broadcasts 5 paging messages to PG1-PG5.  number of paging information transmissions.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate teaching of Park in Alanara to ensure all UEs receive paging messages while reducing signaling.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 5, 8, 9, 12, 13, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed November 23, 2021 have been fully considered but they are not persuasive.
Applicant argues that the cited reference fails to teach “a time domain position of a paging occasion including a group of paging resources” because Alanara teaches “shifting all paging occasion instances… There is no insinuation in Alanara whatsoever that any of these paging occasion instances include a group of paging resources” (pages 7-8)
The Examiner respectfully disagrees. Alanara discloses “UE 10 receives system information, including the idle mode DRX (integer i) and the number of paging groups (integer n). Alternatively, the variable i may instead be provided by radio resource control RRC signaling or RRC direct transfer messages. At 706 the additional paging occasion parameters are received, including the DRX offset parameter, the PI subframe count parameter and the PI subframe count parameter”(par [0099])  Paragraph [0093] clarifies “if DRX_offset_parameter=2 and the regular (equation [2]/[2']) paging occasion would be in SFN=0, the DRX_offset_parameter=2 shifts the paging occasion to SFN=2”. Note: ystem frame number (see abstract). In other word DRX_offset_parameter indicates a shift of regular paging occasion to a new system frame of SFN as defined by DRX_offset_parameter. The system frame teaches claimed “paging occasion” and therefore DRX_offset_parameter teaches claimed paging occasion offset. Further Alanara discloses “… paging instances  to be positioned at essentially any location within the frame/subframe structure” (par [0061]). Frame/subframe are well known to include resources (see also FIG. 3). In other words, Alanara’s frame/subframe which include multiple paging instances, clearly teach the claimed feature “paging occasion including a group of paging resources.”
Further, Applicant argues the reference fails to teach “receiving paging downlink control information transmitted by another communication node within the paging occasion including a group of paging resources” (page 8) because the reference fails to teach “the paging occasion including the group of paging resources”. 
The Examiner respectful disagrees. As indicated above DRX_offset_parameter indicates a shift of regular paging occasion to a new system frame of SFN as defined by DRX_offset_parameter. The system frame, which teaches claimed “paging occasion”, includes paging resources. Paragraph [0099] discloses 714 the UE 10 monitors the DL-SCH(e.g., the PDCCH) during those paging occasions, which are understood to be the frames’ locations indicated by a shift of regular paging occasion, to a new system frame of SFN indicated by DRX_offset_parameter.
Therefore, the Examiner maintains that Alanara teaches all features of independent claim 1 and similarly, claims 5, 9 and 13.
New claims 17-20 are rejected under 35 U.S.C. 103 over Alanara in view of Park.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/QUOC THAI N VU/Primary Examiner, Art Unit 2642